Citation Nr: 1334805	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  10-37 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cervical spine stenosis.

2.  Entitlement to an increased rating for trapezius and latissimus dorsi muscle spasm, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Adrian Jackson, Counsel


INTRODUCTION

The Appellant is a veteran who served on active duty in the military from July 1993 to October 1999. 

This appeal to the Board of Veterans' Appeals (Board) is from a November 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO), in St. Petersburg, Florida which granted a higher rating for a right ankle disability and denied service connection for a cervical spine disability and also denied increased ratings for trapezius and latissimus dorsi muscle spasm, temporomandibular joint dysfunction (TMJ), and migraine headaches.  While the Veteran noted disagreement in October 2009 with the denials of service connection for a cervical spine disability and increased ratings for trapezius and latissimus dorsi muscle spasm, TMJ, and migraine headaches, he only perfected appeals to the denial of service connection for cervical spine disability and increased rating for trapezius and latissimus dorsi muscle spasm.  He also acknowledged the issues he wanted to appeal at the personal hearing held at the RO in April 2013 before the undersigned Veterans Law Judge of the Board.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

The Veteran is requesting service connection for a cervical spine disorder.  The Veteran underwent an October 2008 VA examination, during which a VA physician suggested that the Veteran's cervical spine disability was unrelated to his service-connected trapezius and latissimus dorsi muscle spasm.  A VA examination report dated in August 2010 also reflects the opinion that the Veteran's cervical spine disability is unrelated to military service and is not secondary to service connected trapezius and latissimus dorsi muscle spasm.  In providing the rationale, the VA clinician noted that cervical disc disease is not caused by muscle spasm.  But, significantly, this examiner did not comment on whether the service connected trapezius and latissimus dorsi muscle spasm aggravated (meaning chronically worsened) the cervical disability, which, is an alternative basis for granting secondary service connection.  38 C.F.R. § 3.310(a) and (b).  This additional opinion must be obtained before deciding this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

At his hearing, the Veteran reported that he has been receiving medical care from the Bay Pines VA Medical Center (VAMC) in St Petersburg, Florida and the Hunter Holmes McGuire VAMC in Richmond, Virginia.  The claims file does not contain any clinical records more recent than 2010.   VA has been put on notice that there are additional VA medical records pertaining to evaluation or treatment of the disabilities at issue, so these additional records must be obtained and considered.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); and Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are constructively part of the file, since VA maintained and generated, even if not physically in the file).

The Veteran is also claiming that an increased rating is warranted for trapezius and latissimus dorsi muscle spasm.  A VA examination has not been conducted since October 2008 to assess the current severity of the disorder, and the record does not contain any other recent records which adequately portrays the extent of his disability.  Therefore, the Board finds that the Veteran should be afforded another VA compensation examination to assess the current degree of disability of his trapezius and latissimus dorsi muscle spasm.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1. The RO is requested to furnish the Veteran the appropriate release of information forms in order to obtain copies of all VA and private medical records pertaining to treatment for cervical spine and trapezius and latissimus dorsi muscle disorder, which have not been previously obtained including records from the Bay Pines and the Hunter Holmes McGuire VAMCs. 

2.  After obtaining all additional records as requested above, the Veteran should be afforded a VA examination to determine the severity of his service-connected trapezius and latissimus dorsi muscle spasm.  The VA examiner is further requested to provide a comprehensive indication of any and all muscle injury components of trapezius and latissimus dorsi muscle spasm, and if present, please evaluate these in terms of overall severity (mild, moderate, moderately severe, etc.).

A complete rationale for any opinion expressed must be provided.  The claims folder should be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report. 

3.  Also schedule a VA examination by an orthopedist to determine the nature and etiology of the cervical spine disability.  The examiner should provide an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or better) that the cervical spine disability is aggravated by the Veteran's service connected trapezius and latissimus dorsi muscle spasm.  See Allen v. Brown, 7 Vet. App. 430 (1995).  

A complete rationale for any opinion expressed must be provided.  The claims folder should be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report. 

4.  Thereafter, the RO should readjudicate the issues in appellate status.  If the benefits sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


